Williams, Judge,
dissenting in part:
I do not concur in so much of the opinion as holds that plaintiff is entitled to interest from the date of the verdict.
This is a tort action, and there is no provision in the statute for allowing interest in such cases prior to the date of the judgment. Sections 14 and 16 of chapter 131, Code of West Virginia, relate only to actions ex contractu, hence the amendment of those sections in 1882, so as to allow interest from the date of the verdict, did not change the rule as to interest in actions ex delicto. The cases of Hawker v. B. & O. R. R. Co., 15 W. Va. 628, and Fowler v. B. & O. R. R. Co., 18 W. Va. 579, are binding authority notwithstanding the subsequent amendment of the statute. Talbott v. W. Va. & P. Ry. Co., 42 W. Va. 560, and Easter v. Virginian Ry. Co., 76 W. Va. 383. Campbell v. City of Elkins, 58 W. Va. *390308, conflicts with the foregoing, but the opinion does not mention the Talbott case, which was decided after the statute was amended.